Citation Nr: 0302559	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  01-02 534A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an increased evaluation for 
patellofemoral syndrome of the right knee, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for 
patellofemoral syndrome of the left knee, currently 
evaluated as 10 percent disabling.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from July 1976 to July 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 decision from the St. 
Paul, Minnesota Department of Veterans Affairs (VA) Regional 
Office Center (RO) which denied entitlement to an evaluation 
in excess of 10 percent for patellofemoral syndrome of the 
left knee, (previously rated as chondromalacia patella of the 
left knee) and for patellofemoral syndrome of the right knee, 
(previously rated as chondromalacia patella of the right 
knee).  

During the pending appeal, the RO was notified that the 
veteran had moved to South Dakota and the claims file was 
transferred to the Sioux Falls Medical and Regional Office 
Center (M&ROC).  

The veteran presented oral testimony at a personal hearing at 
the M&ROC in June 2001.  A copy of the transcript of the 
hearing is in the claims file.  

The veteran presented testimony at a personal hearing in 
August 2002 before the undersigned Member of the Board.  
Unfortunately, the tape recording of the hearing testimony 
was damaged and a transcript of the hearing could not be 
obtained.  The veteran was advised of this by letter dated in 
October 2002.  He was notified that he had the right to have 
another hearing and that if he did not respond within 30 days 
the Board would assume that he did not want a hearing.  A 
response was not received.  Accordingly, a hearing will not 
be scheduled and the case will be considered on the evidence 
of record.

FINDING OF FACT

The veteran's bilateral knee patellofemoral syndrome is 
manifested by subjective symptoms of pain, limitation of knee 
motion, mild crepitus, left knee lateral laxity and 
essentially normal knees shown by X-rays, with additional 
functional loss due to pain or other pathology. 


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for 
patellofemoral syndrome of the right knee are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5099-5010, 
5003 (2002).  

2.  The criteria for a rating greater than 10 percent for 
patellofemoral syndrome of the left knee are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5099-5010, 
5003 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records discloses that the 
veteran was evaluated on multiple occasions for bilateral 
knee symptomatology variously diagnosed as pain, tendinitis, 
chondromalacia, knee injury residuals, etc.

Service connection was granted for bilateral patellar 
chondromalacia in a Board decision dated in September 1981.  
In a September 1981 rating decision the RO effectuated the 
Board's decision and assigned a zero percent evaluation 
effective from July 1980.

In December 1999 the veteran sought an increased evaluation 
claiming that his knees were worse.  The range of motion had 
decreased, the pain had increased, the pain increased with 
walking, climbing stairs, standing and when he was in a 
position for long periods of time.  He claimed that his back 
condition caused major limitation on his ability to work in 
his profession or at any job.


The veteran was afforded a VA Compensation and Pension (C&P) 
examination in May 2000.  The claims file was not available.  
The examiner noted that his clinical records contained only 
one visit in December 1999 regarding his knees. 

The veteran related the history of injuring his knees and 
treatment during service and symptoms post service.  He 
stated that he had had pain in both knees, periodic swelling, 
increasing discomfort and limited ability to walk and be 
active.  At the time of the examination he described being 
able to walk up one flight of stairs, walk for two blocks on 
level ground, and stand for five or 10 minutes without pain.  
He could not sit for more than 15 minutes without having to 
change his position and could drive for about 45 minutes at a 
time only.  

Clinical findings were that the knees were equal in 
circumference with no effusion of either knee joint.  The 
right knee could be flexed to 100 degrees while the left knee 
could be flexed to 120 degrees.  There was exquisite 
tenderness about the right and left patella and the medial 
and lateral joint spaces bilaterally.  There was marked 
subpatellar pain on pressure.  Clinical tests of McMurray, 
drawer and Lachman were all exquisitely painful.  The knee 
reflexes were active and equal.  There was no peripheral 
edema.  The diagnosis was patello-femoral syndrome of the 
right and left knee.

The May 2000 VA examiner commented that pain could 
significantly limit functional ability and there could be 
limitation of motion due to pain on use.  He opined that 
there was an additional 20 degrees loss of range of motion 
due to pain on use.  There was excess fatigability or pain on 
movement.  

May 2000 X-rays revealed a negative right and left knee.  
When the X-rays were compared to the previous examination in 
May 1994, no bone or joint abnormality was noted.  

The veteran was afforded a VA C&P examination in June 2001.  
The claims file was available to the examiner.  Based on the 
records and the veteran the history of his bilateral 
patellofemoral syndrome was reported.  The veteran stated 
that he had pain nearly constantly that involved all four 
quadrants of his knees.  He occasionally would have some 
minimal swelling of his knees, but no heat or redness.  The 
swelling resolved if he got off his feet for a few minutes.  
His knee pain increased if he stood longer than 15 to 20 
minutes, climbed more than seven or eight stairs, walked 
longer than one block or sat more than 45 minutes.  The pain 
was relieved by stopping whatever activity in which he was 
involved, using ibuprofen and a whirlpool bath.  

He denied having had knee surgery or using a wheelchair, cane 
or crutches in the last year because of his knees.  He was 
not able to kneel or jump because of knee pain.  He was no 
longer in the nursing field and was in vocational 
rehabilitation secondary to knee and back pain.  

The June 2001 VA examination revealed grossly symmetrical 
knees with no evidence of heat induration or rubor.  The 
veteran reported tenderness along both the medial and lateral 
ligamental lines and with patellar palpation bilaterally.  
There was mild crepitus of the knees bilaterally with passive 
range of motion.  The left knee had lateral laxity.  There 
was a negative anterior drawer's sign bilaterally.  Motor 
strength was 5/5.  

The range of motion for the right knee was 0 to 119 degrees 
with the onset of pain and maximum flexion to 121 degrees.  
Range of motion for the left knee was 0 to 98 degrees with 
the onset of pain and maximum flexion to 122 degrees.  

The June 2001 diagnosis was bilateral knee chondromalacia 
patella with symptoms disproportionate to objective findings.  
The symptoms exacerbated by body habitus.  The examiner 
commented that after review of the service medical records, 
it appeared that the veteran was evaluated medically and felt 
to have developed knee pain secondary to his gait.  The 
examiner felt that the veteran's posture was the underlying 
etiology of his knee condition.  

The examiner stated that due to the inconsistencies between 
objective findings and the veteran's reported pain and 
observed movements, there was insufficient evidence available 
to indicate that there was any additional loss of range of 
motion or function with repetitive use of the veteran's 
bilateral knee condition.  

At a personal hearing at the RO in June 2001 the veteran 
testified as to his symptoms of his bilateral knee condition 
and the effect on his activities.  He testified that he had 
not been working as a nurse for almost a year and was 
attending school.  He could not recall which knee locked when 
he had been working.


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2002).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (2002).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 U.S.C. § 5107 (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2002).  

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. § 4.2, 4.41 (2002).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2002).

While evaluation of a service-connected disability requires a 
review of the veteran's medical history with regard to that 
disorder, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2002).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain, supported by adequate 
pathology and evidenced by pain on movement, on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2002); 
see VAOPGCPREC 36-97.

As fact finder, the Board is required to weigh and analyze 
all the evidence of record and to make determinations as to 
the credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).  When all of the evidence is assembled, 
VA is then responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

The United States Court of Veterans Appeals (since March 1, 
1999, the United States Court of Appeals for Veterans Claims) 
(hereinafter CAVC) , in DeLuca v. Brown, 8 Vet. App. 202 
(1995), held that where evaluation is based on limitation of 
motion, the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. 
4.40, 4.45, and 4.59.  

Consideration of functional loss due to pain is not required 
when the current rating is the maximum disability rating 
available for limitation of motion.  Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2002).

In the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  38 C.F.R. § 4.27 (2002).

The regulations provide that for the purpose of rating 
disability from arthritis, the shoulder, elbow, wrist, hip, 
knee, and ankle are considered major joints.  38 C.F.R. 
§ 4.45(f) (2002).

Normal knee joint motion is from 0 degrees of extension to 
140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2002).

Ankylosis of the knee in a favorable angle in full extension, 
or in slight flexion between 0 degrees and ten degrees 
warrants a 30 percent evaluation.  A 40 percent evaluation 
requires that the knee be fixed in flexion at an angle 
between 10 degrees and 20 degrees.  A 50 percent evaluation 
requires that the knee be fixed in flexion at an angle 
between 20 degrees and 45 degrees.  A 60 percent evaluation 
requires extremely unfavorable ankylosis.  Ankylosis is 
considered to be extremely unfavorable when the knee is fixed 
in flexion at an angle of 45 degrees or more.  38 C.F.R. § 
4.71a, Diagnostic Code 5256 (2002).

Slight impairment of the knee with recurrent subluxation or 
lateral instability warrants a 10 percent evaluation.  
Moderate impairment of the knee with recurrent subluxation or 
lateral instability warrants a 20 percent evaluation.  A 30 
percent evaluation requires severe impairment.  38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2002).

Limitation of flexion of the leg to 60 degrees warrants a 
zero percent evaluation.  A 10 percent evaluation requires 
that flexion be limited to 45 degrees.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2002).

Limitation of extension of the leg to 5 degrees warrants a 
zero percent evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation is warranted when extension is 
limited to 20 degrees.  A 40 percent evaluation requires that 
extension be limited to 30 degrees.  A 50 percent evaluation 
requires that extension be limited to 45 degrees or more.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2002).

Under Diagnostic Code 5262, nonunion of the tibia and fibula, 
with loose motion, requiring a brace, warrants a 40 percent 
evaluation.  Where there is malunion of the tibia and fibula, 
with marked knee or ankle disability, a 30 percent rating 
evaluation is provided.  Malunion of the tibia and fibula 
warrants a 20 percent evaluation if there is moderate knee or 
ankle disability and a 10 percent rating if such disability 
is slight.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2002).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in other activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59 (2002).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.

Functional loss may be due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40 (2002).

The factors affecting joints are reduction of normal 
excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2002).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(2002).

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2002).

Degenerative arthritis established by X-ray findings may be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes involved under 38 C.F.R. § 
4.71a.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002).

When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.


In the absence of limitation of motion, a 20 percent 
evaluation is warranted with X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups 
with occasional incapacitating exacerbations.

A 10 percent evaluation is warranted with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  The 20 percent and 10 percent ratings based on 
X-ray findings, above, will not be combined with ratings 
based on limitation of motion.  Id.

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative of or 
overlapping with symptomatology of the other conditions.  
Esteban v. Brown, 6 Vet. App. 259 (1995).

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2002).


When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).

Analysis
Preliminary matter: Duty to Assist

As previously noted, there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions); see generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board's consideration of the new regulations is not 
prejudicial to the appellant inasmuch as the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. § 
3.159 (2002).  The RO provided the appellant a copy of the 
June 2000 rating decision and forwarding letter of the same 
date that in combination notified him of the basis for the 
decision reached.  

The RO also provided the appellant a statement of the case in 
July 2000 and a supplemental statement of the case in August 
2001 that included a summary of the evidence, the applicable 
law and regulations and a discussion of the facts of the 
case.  

By letter dated in September 2001 the RO specifically 
notified the veteran of the VCAA.  This letter, as in the 
case of previous correspondence and notifications from the 
RO, advised him to submit evidence in support of his claims.  
He was again advised of the evidence he could submit himself 
or to sufficiently identify evidence and if private in nature 
to complete authorization or medical releases so that VA 
could obtain the evidence for him.  Such notice sufficiently 
placed him on notice of what evidence could be obtained by 
whom and advised him of his responsibilities if he wanted 
such evidence to be obtained by VA.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

In connection with his appeal, the veteran was afforded the 
opportunity to present oral testimony before a hearing 
officer at the RO, and before the undersigned Member of the 
Board.  He was afforded comprehensive VA orthopedic 
examinations in May 2000 and June 2001 which specifically 
addressed the current nature and extent of severity of his 
bilateral knee disabilities.

The appellant has not indicated that any other probative 
evidence not already associated with the claims folder is 
available so there is no need to notify him as to whether VA 
would obtain it.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to his claims is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).

Although the RO did not specifically adjudicate the veteran's 
claim with the new law as a subject of a supplemental 
statement of the case, the Board finds no prejudice to the 
veteran in proceeding with this case at this time, because 
the procedural actions of the RO are in essential agreement 
with and adhere to the mandates of this new law with respect 
to the duty to notify and the duty to assist the veteran in 
the development of his claims.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-394 (1993).

In Bernard, the CAVC has held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence, and an 
opportunity to address the question at a hearing, and whether 
the claimant has been prejudiced by any denials of those 
opportunities.

In the veteran's case at hand, the Board finds that the 
veteran is not prejudiced by its consideration in the first 
instance of his claim pursuant to this new law.  As set forth 
above, VA has already met all obligations to the appellant 
under the new law.

Moreover, the veteran has been afforded the opportunity to 
submit evidence and argument on the merits of the issues on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that he will not be prejudiced by its actions and that 
a remand for adjudication by the RO would only serve to 
further delay resolution of his claim.  See Bernard, supra.

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
appellant's claims on the merits.


Increased Evaluations

In reaching its decision, the Board has considered the 
complete history of the disabilities in question as well as 
the current clinical manifestations and the effect the 
disabilities may have on the earning capacity of the veteran.  
38 C. F. R. §§ 4.1, 4.2, 4.41 (2002).  The history of 
bilateral knee complaints has been reviewed and the 
functional impairment which can be attributed to pain or 
weakness has been taken into account.

The veteran has a 10 percent disability evaluation for 
patellofemoral syndrome of the right knee and a 10 percent 
disability evaluation for patellofemoral syndrome of the left 
knee.  The evaluations were assigned under 5099-5010.  
Diagnostic Code 5099 is used to identify musculoskeletal 
system disabilities that are not specifically listed in the 
Schedule, but are rated by analogy to similar disabilities 
under the Schedule.  See 38 C.F.R. §§ 4.20, 4.27 (2002).

The Board notes that the veteran contends that his bilateral 
knee disability should not be rated as arthritis as bilateral 
chondromalacia is not an arthritic condition and the limiting 
factor is the reduction of cartilage and not the build up of 
calcium.  

However, chondromalacia is not specifically listed in the 
Schedule, and therefore, the disability was evaluated by 
analogy to a closely related injury, traumatic arthritis, 
with consideration of the symptoms manifested by the limiting 
factor of the chondromalacia.  

At his hearing in June 2001, his description of the symptoms 
caused by the degeneration of the knees included pain, 
increased pain with activity, tenderness and swelling.  These 
symptoms caused limitation of motion.  Although in the past 
he had experienced locking of one of his knees, he had not 
experienced this since he was no longer working as a nurse 
and could not remember which knee previously had episodes of 
locking.   

The Board finds that the medical evidence in this case does 
not warrant assignment of an evaluation greater than 10 
percent for either knee under Diagnostic Code 5010.  
Diagnostic Code 5010 is rated as degenerative arthritis under 
Diagnostic Code 5003 which is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved which in this case would be 
either Diagnostic Code 5260 for limitation of flexion or 
Diagnostic Code 5261 for limitation of extension.     

At the June 2001 VA C&P examination the veteran had full 
extension of the right knee and onset of pain at 119 degrees 
of flexion with maximum flexion to 121 degrees.  He had full 
extension of the left knee and onset of pain at 98 degrees 
with maximum flexion to 122 degrees.  The June 2001 examiner 
concluded that there was insufficient evidence to indicate 
any additional loss of range of motion or function with 
repetitive use of the veteran's bilateral knee condition.  
The limitation of flexion of the right knee and of the left 
knee is noncompensable under Diagnostic Code 5260.  

The provisions of Diagnostic Code 5010 provide that when the 
limitation of motion of the specific joints is 
noncompensable, a rating of 10 percent is for application for 
each such major joint affected by limitation of motion.  

The veteran's limitation of motion of each knee has been 
objectively confirmed by the findings of evidence of painful 
motion of each knee.  There is no evidence to support a 
finding of additional functional loss due to pain or other 
pathology not considered in the current rating.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Part 4 
(2002), to include other potentially applicable diagnostic 
codes whether or not they were raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
There is no evidence of ankylosis of either knee to warrant a 
higher evaluation under Diagnostic Code 5256.  The Board 
finds no schedular basis upon which to assign a higher 
disability evaluation.  

The veteran's primary complaint regarding his bilateral knee 
disorder is pain.  Although the Board is required to consider 
the effect of the veteran's pain when making a rating 
determination, and has done so in this case, the rating 
schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Separate and distinct manifestations from the same injury can 
be rated under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  See Esteban 
v. Brown, 6 Vet. App. 259, 261- 62 (1994). 

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14.

The Board now considers whether the bilateral knee disability 
warrants additional assignment of separate evaluations.  In 
this case, Diagnostic Code 5003 contemplates disability based 
on limitation of motion under the appropriate diagnostic 
code.  Thus, to assign a separate evaluation would be to 
compensate the veteran more than once for his same symptoms 
of pain and motion limitation.  

The medical evidence must show impairment of the tibia or 
fibula, malunion or nonunion under Diagnostic Code 5262; 
recurrent subluxation or lateral instability under Diagnostic 
Code 5257; dislocated semilunar cartilage with frequent 
episodes of "locking", pain, and effusion into the joint 
under Diagnostic Code 5258.  Such symptomatology is not shown 
in the record.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where as here, the 
preponderance of the evidence is against the veteran's claim 
for an evaluation in excess of 10 percent for patellofemoral 
syndrome of the right knee and against an evaluation in 
excess of 10 percent for patellofemoral syndrome of the left 
knee.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Extraschedular Consideration

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  
VAOPGCPREC 6-96.  The RO provided the criteria under 
38 C.F.R. § 3.321(b)(1) in its July 2000 statement of the 
case and fully considered them; however, the RO did not grant 
entitlement to an increased evaluation on this basis for 
either knee disability.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of the VA 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Under Secretary or the Director for review 
for consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

The current schedular criteria adequately compensate the 
veteran for the nature and extent of severity of the 
bilateral knee disorder.  The record in this case does not 
demonstrate that the veteran has required frequent periods of 
hospitalization for either knee disability or that his 
bilateral knee disability markedly interfered with 
employment.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
patellofemoral syndrome of the left knee is denied.

Entitlement to an evaluation in excess of 10 percent for 
patellofemoral syndrome of the right knee is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

